DETAILED ACTION
Claims 1-16 are pending for examination.
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . 
Priority
Acknowledgment is made of applicant's claim under JP 2018-169863 filed on 9/11/2018.

Response to Arguments
Applicant’s arguments, see amendments and arguments, filed 5/2/2022, with respect to the 35 USC 103 rejection of claim 7 have been fully considered and are persuasive. After consideration and a search completed, the 35 USC 103 rejection of claim 7 has been withdrawn and is now objected to (see Allowable Subject Matter section below). 
Due to the amendments made to claim 16, the 35 USC 101 rejection of claim 16 has been withdrawn. 

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1, 3-6, 10, 11, 15 and 16 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Bi et al, US 2011/0262001 A1 (Bi).

Regarding Claim 1, Bi discloses an information processing apparatus comprising: 
an acquisition unit configured to: detect a face of a user based on a captured image of the user; acquire face detection information, based on a face detection result associated with the detected face, wherein the acquired face detection information includes: face frame information associated with the detected face, and viewpoint position information associated with a viewpoint of the user (Bi [0016] – The system 100 includes an electronic device 101 that includes a display 124, a camera 120, and an image processing pipeline 102 coupled to the display 124 and to the camera 120. The electronic device 101 is configured to determine a viewpoint 128 of the person 130 relative to the display 124, and to adjust a perspective of an image 126 displayed on the display 124 based on the location of the viewpoint 128; [0017] – The camera 120 is configured at a position such that the person 130 is in view of the camera 120 while the person 130 is viewing the display 124; [0021] – The viewpoint detector 110 is configured to receive information indicating the located face from the face location tracker 106 and to determine a viewpoint, such as the viewpoint 128, of the person 130 based on the located face of the person 130); 
a reference point calculation unit configured to calculate a reference point in a face frame indicated by the face frame information (Bi [0020] – The face location tracker 106 may be configured to identify a column of the image data according to a second one dimensional search based on the chrominance mean value and the chrominance variance value. An estimated center pixel location may be determined based on the first count of pixels and the second count of pixels; [0032] – Horizontal likelihood values 318 are depicted along the x-axis 340 and vertical likelihood values 320 are depicted along the y-axis 330. Each horizontal likelihood value is associated with a number of pixels 342, and each vertical likelihood value is associated with a number of pixels 332); and 
a correction unit configured to correct the viewpoint position information based on an addition of a movement amount of the reference point within the face frame to the viewpoint position information (Bi [0016] – The electronic device 101 is configured to determine a viewpoint 128 of the person 130 relative to the display 124, and to adjust a perspective of an image 126 displayed on the display 124 based on the location of the viewpoint 128; [0018] – The image processor pipeline 102 is configured to receive the image data 121 and to adjust a perspective of the image 126 of the display 124 based upon a detected viewpoint 128 of the person 130).

Regarding Claim 3, Bi discloses the information processing apparatus according to claim 1, wherein the correction unit is further configured to: accumulate the movement amount of the reference point during a period required from acquisition of first face detection information to acquisition of second face detection information, wherein the acquisition of the second face detection information subsequent to the acquisition of the first face detection information; and correct the viewpoint position information included in the first face detection information based on the accumulated movement amount of the reference point.

Regarding Claim 4, Bi discloses the information processing apparatus according to claim 2, wherein the correction unit is further configured to accumulate the movement amount of the reference point between a plurality of frames of the captured image (Bi [0022] – The perspective adjustment module 112 may further be configured to receive the data indicating the detected viewpoint from the viewpoint detector 110, and to modify the image data 116 including the object in accordance with a movement of the viewpoint of the person 130. For example, due to a change in the detected viewpoint 128 of the viewer 130, the object within the image data 116 may be moved prior to being displayed at the display 124).

Regarding Claim 5, Bi discloses the information processing apparatus according to claim 1, wherein the reference point calculation unit is further configured to calculate, as the reference point, a center of gravity point existing in an area of a specific color component in the face frame (Bi [0018] – he image processor pipeline 102 includes a skin color detector 104, a face location tracker 106, a viewpoint detector 110, and a perspective adjustment module 112; [0019] – The skin color detector 104 receives image data corresponding to an image captured by the camera 120. The image data that is received at the skin color detector 104 may be received directly from the camera 120, such as the image data 121. The skin color detector 104 may receive image data that has been processed within the image processor pipeline 102 such as via demosaicing, bad pixel correction, or other image processing. The skin color detector 104 may be configured to compare chrominance values of the image data 121 to determine whether each particular pixel of the image data 121 corresponds to a skin color region or to a non-skin color region. To illustrate, the skin color detector 104 may compare a chrominance red value for a particular pixel to an upper and lower chrominance red threshold indicating non-skin areas. In addition, the skin color detector 104 may determine a chrominance blue value of a pixel of the image data 121 and compare the chrominance blue value to one or more chrominance blue thresholds indicating borders between skin areas and non-skin areas. The skin color detector 104 is configured to generate an output indicating a skin color area 105).

Regarding Claim 6, Bi discloses the information processing apparatus according to claim 5, wherein the specific color component includes a skin color component (Bi [0030] – The electronic device may have previously been trained to find the face of the person via the person's skin tone. In that case, the previous or historical face location data including skin data such as the chrominance red and chrominance blue thresholds and the mean value and variance of the skin tone, may be stored in the memory of the electronic device; [0019] – The skin color detector 104 receives image data corresponding to an image captured by the camera 120. The image data that is received at the skin color detector 104 may be received directly from the camera 120, such as the image data 121. The skin color detector 104 may receive image data that has been processed within the image processor pipeline 102 such as via demosaicing, bad pixel correction, or other image processing. The skin color detector 104 may be configured to compare chrominance values of the image data 121 to determine whether each particular pixel of the image data 121 corresponds to a skin color region or to a non-skin color region. To illustrate, the skin color detector 104 may compare a chrominance red value for a particular pixel to an upper and lower chrominance red threshold indicating non-skin areas. In addition, the skin color detector 104 may determine a chrominance blue value of a pixel of the image data 121 and compare the chrominance blue value to one or more chrominance blue thresholds indicating borders between skin areas and non-skin areas. The skin color detector 104 is configured to generate an output indicating a skin color area 105).

Regarding Claim 10, Bi discloses the information processing apparatus according to claim 1, further comprising an imaging unit configured to acquire the captured image (Bi Fig.1 – 120 Camera).

Regarding Claim 11, Bi discloses the information processing apparatus according to claim 10, wherein the imaging unit comprises the reference point calculation unit (Bi [0020] – The face location tracker 106 may be configured to identify a column of the image data according to a second one dimensional search based on the chrominance mean value and the chrominance variance value. An estimated center pixel location may be determined based on the first count of pixels and the second count of pixels).

With regard to claim 15, the claim limitations are essentially the same as claim 1 but in a different embodiment. Therefore, the rational used to reject claim 1 is applied to claim 15. 

With regard to claim 16, the claim limitations are essentially the same as claim 1 but in a different embodiment. Therefore, the rational used to reject claim 1 is applied to claim 16. [The Bi reference further discloses a program that causes a computer to execute an information processing method (see Bi [0049]-[0050])].

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim 2 is rejected under 35 U.S.C. 103 as being unpatentable over Bi, in view of Kang et al, US 2016/0173863 A1 (Kang).

Regarding Claim 2, Bi discloses the information processing apparatus according to claim 1, as outlined above.
However, Bi does not explicitly disclose an apparatus wherein the correction unit is further configured to: accumulate the movement amount of the reference point during a period required to acquire the face detection information; and correct viewpoint position information based on the accumulated movement amount of the reference point.
Kang teaches to accumulate the movement amount of the reference point during a period required to acquire the face detection information; and correct viewpoint position information based on the accumulated movement amount of the reference point (Kang [0074] – To FIGS. 5 and 6 which will be described hereinafter, position information corresponding to 10 frames may be required; [0085] – In operation 320, the 3D display apparatus 100 generates prediction position information on the eye of user at the target time based on a variation of the position information during a sample time interval).
Therefore, it would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains to modify Bi to accumulate the movement amount of the reference point during a period required to acquire the face detection information and correct the viewpoint position information according to the accumulated movement amount of the reference point, as taught by Kang. One would be motivated as a time interval may be set to allow for sufficient movement to be gathered to make a correction.

Claim 8 is rejected under 35 U.S.C. 103 as being unpatentable over Bi, in view of Sengupta, US 2014/0015930 A1 (Sengupta).

Regarding Claim 8, Bi discloses the information processing apparatus according to claim 1, as outlined above.
However, Bi does not explicitly disclose an apparatus further comprising: a distance measuring unit configured to measure a distance from the information processing apparatus to the user who is a target for the detection of the face in the captured image; and a switching unit configured to selectively output one of the viewpoint position information generated by the acquisition unit or the viewpoint position information corrected by the correction unit, based on distance measurement result of the distance measuring unit.
Sengupta teaches an apparatus comprising a distance measuring unit configured to measure a distance from the information processing apparatus to the user who is a target for the detection of the face in the captured image; and a switching unit configured to selectively output one of the viewpoint position information generated by the acquisition unit or the viewpoint position information corrected by the correction unit, based on distance measurement result of the distance measuring unit (Sengupta [0031] – The detection zone is deliberately cut off at a specified distance from the camera (e.g., at 100 inches) by disregarding image data originating from beyond a depth-boundary at the cut-off distance, either at the outset or at some point during image processing. The depth information may be used to discard all image data with associated depths exceeding the set threshold. Rather than determining depth up-front and excluding all image data corresponding to objects beyond the detection zone, a face-recognition algorithm may operate on the original images, and a filter may be applied thereafter to all face candidates to eliminate faces beyond the detection zone).
Therefore, it would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains to modify Bi to measure a distance to select an output, as taught by Sengupta. One would be motivated as a threshold distance can be beneficial to include faces close enough to the apparatus, and prevent unnecessary processing for distant objects/faces.

Claim 12 is rejected under 35 U.S.C. 103 as being unpatentable over Bi, in view of Guterman et al, US 2019/0068862 A1 (Guterman).

Regarding Claim 12, Bi discloses the information processing apparatus according to claim 10, as outlined above.
However, Bi does not explicitly disclose an apparatus wherein the imaging unit is further configured to image at 1000 frames per second (fps) or higher than 1000 fps.
Guterman teaches the imaging unit is further configured to image at 1000 frames per second (fps) or higher than 1000 fps (Guterman [0091] – the camera exposure was set to 1 ms in order to be able to capture up to 1000 FPS; [0114] – The result of applying the system and method may be used to create a video with constant color (fixed white balance), enhanced contrast, without shadows and foreground background removal.  This helps to improve facial recognition, object recognition and detection).
Therefore, it would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains to modify Bi to capture images at 1000 fps as taught by Guterman. One would be motivated as the 1000 fps rate to capture changes at a high rate.

Claim 13 and 14 are rejected under 35 U.S.C. 103 as being unpatentable over Bi, in view of Woods, US 2015/0124065 A1 (Woods).

Regarding Claim 13, Bi discloses the information processing apparatus according to claim 1, as outlined above.
However, Bi does not explicitly disclose an apparatus further comprising a stereoscopic image acquisition unit configured to generate a stereoscopic image based on the viewpoint position information corrected by the correction unit.
Woods teaches an apparatus further comprising a stereoscopic image acquisition unit configured to generate a stereoscopic image based on the viewpoint position information corrected by the correction unit (Woods [0070] – With reference now to FIG. 6 of the drawings, there is shown an illustration of an embodiment of the instant invention. This illustrates the fact that in addition to viewing angle, the viewing distance also is measured in order to create the correct display image presentations (items 260 and 270). In this manner both viewpoint 1 (item 220) and 2 (item 222) are able to see the virtual object image (item 292) in approximately the same location in space. Sensors (item 116) locate the viewpoint perspectives. These sensors may be passive receivers, or may be emissive and receptive of signals, or of other methods including but not limited to facial or object recognition to determine viewpoint locations; [0059] – A 3D stereoscopic image is presented to viewers positioned at A and B. The left or first image (item 160) as well as the right or second image (item 170) locations is fixed on the image display (item 114) for either viewing from position A or B).
Therefore, it would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains to modify Bi to generate a stereoscopic image based on the viewpoint position information corrected by the correction unit, as taught by Woods. One would be motivated as a stereoscopic image provides depth for the detection system.

Regarding Claim 14, Bi and Woods teach the information processing apparatus according to claim 13, as outlined above.
However, Bi does not explicitly disclose comprising a display on which the stereoscopic image is displayed.
Woods teaches an apparatus comprising a display on which the stereoscopic image is displayed (Woods [0059] – A 3D stereoscopic image is presented to viewers positioned at A and B. The left or first image (item 160) as well as the right or second image (item 170) locations is fixed on the image display (item 114) for either viewing from position A or B).
Therefore, it would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains to modify Bi to have a display on which the stereoscopic image is displayed, as taught by Woods. One would be motivated as a display provides a means for the output.

Allowable Subject Matter
Claims 7 and 9 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims. The following is a statement of reasons for the indication of allowable subject matter: 
The various claimed limitations mentioned in the claims are not taught or suggested by the prior art taken either singly or in combination, with emphasize that it is each claim, taken as a whole, including the interrelationships and interconnections between various claimed elements make them allowable over the prior art of record. The various claimed limitations mentioned including the interrelationships and all of the limitations of the base claim and the elements with respect to 
wherein the correction unit is further configured to set weights for coordinates of the viewpoint position information and coordinates of the reference point based on the movement amount of the reference point, and the addition of the reference point to the viewpoint position information included in the face detection information is based on the set weights and 
wherein the switching unit is further configured to output the viewpoint position information corrected by the correction unit when the distance measurement result is smaller than a threshold value; and output the viewpoint position information generated by the acquisition unit when the distance measurement result is greater than the threshold value.
		
Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to AMIR SHAHNAMI whose telephone number is (571)270-0707. The examiner can normally be reached Monday - Friday 8:00 am to 5:00 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Joseph Ustaris can be reached on 571-272-7383. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


/AMIR SHAHNAMI/Primary Examiner, Art Unit 2483